Citation Nr: 1620190	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from January 1970 to January 1972.  He was awarded the Combat Action Ribbon (CAR). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this rating action to the Board.  

In March 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record. 

In September 2015, VA received private medical evidence reflecting treatment for an unrelated disability.  Thus, as this evidence is not pertinent to the matters on appeal, and because they are being granted in full, there is no prejudice in not remanding the appeal to have the RO address this evidence in a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2015); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability for VA purposes, he has had continuous symptoms of bilateral hearing loss since combat service, and the current bilateral hearing loss disability began during service.
 
2.  The Veteran's tinnitus is a symptom of the service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).
 
2.  The Veteran has tinnitus that is proximately due to or caused by the service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Considering that the Board is granting in full the claims for service connection for a bilateral hearing loss and tinnitus in the decision below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a brief discussion of the general laws pertaining to direct and secondary service connection claims, the Board will analyze the merits of the claims. 

Service Connection-General Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)  (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, as sensorineural hearing loss and tinnitus are chronic diseases, the theory of continuity of symptomatology is applicable to the claims. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b) (2015).

(i) Hearing Loss Claim

The Veteran contends that his current bilateral hearing loss disability is the result of having been exposed to acoustic trauma (e.g., firefights and grenades) from having served as an infantryman in the Republic of Vietnam (RVN).  (Transcript (T.) at pages (pgs.) 3-4) and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in November 2010).  He contends that he did not complain about his hearing loss at service separation, because it was part of his military life/duties.  (T. at page (pg.) 5).  The Veteran maintains that although he had post-service occupational exposure on the railroad for 30 years, he was issued hearing protection.  (Id. at pg. 6.)

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


At the outset, the Board notes that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on a March 2011 VA audio examination.  In this regard, the examination report shows a pure tone threshold of 55 and 65 at 3000-4000 Hertz for the Veteran's left ear and pure tone thresholds of 40 or more at 1000-4000 Hertz in the right ear.  (See March 2011 VA Audio examination report at pg. 2).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regards to in-service acoustic trauma, the Veteran's military personnel records reflect that he served in the RVN and is in receipt of the CAR.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.e (individual combat decorations for which VA will presume combat with the enemy).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in this case, and the Veteran's statements regarding acoustic trauma during his active service in the RVN are credible, competent, and consistent with the circumstances of his combat service and establish that he indeed suffered acoustic trauma in service.

The record also reflects the Veteran has essentially reported that he has experienced hearing loss and tinnitus ever since he was exposed to acoustic trauma during military service and that they have continued since that time.  (T. at pg. 8).   
Therefore, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.")

A review of the Veteran's service treatment records show no in-service complaints, treatment, or diagnosis of hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  These records, however, are positive for the Veteran having received treatment for ear pain and infections in July and October 1970.  In October of 1970, the Veteran also complained of having decreased hearing, notably in the right ear.  He was diagnosed as having otitis externa, bilaterally.  He was treated with cortisporine and otic drops.  Thereafter, subsequent records show that both tympanic membranes were intact and appeared normal.  A January 1971 service separation examination report reflects that the Veteran's ears were evaluated as normal.  An audiogram performed at service discharge in January1971 reflects that the Veteran had some degree of right ear hearing loss as he had a pure tone threshold of 25 at 4000 Hertz.  Hensley, supra. 

A review of the post-service record shows that the earliest documented evidence of a bilateral hearing loss disability for VA compensation purposes was during the March 2011 VA Audio examination.  At that time, the VA audiologist reported the Veteran's history of service and post-service occupational exposure to acoustic trauma that is consistent with that previously reported herein.  After an audiogram was performed and a review of the Veteran's service treatment records, the findings of which are consistent with that previously reported herein, the VA audiologist opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  The VA audiologist reasoned that the Veteran's hearing was normal at discharge and that he had been employed with the railroad for 32 years.  (See March 2011 VA Audio examination report).  The VA audiologist based her opinion, in part, on the basis that the Veteran's hearing was normal at discharge.  However, this rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims, nor does it fully address the question of etiology in regard to the Veteran's significant in-service noise exposure, as outlined above, or his report of having used hearing protection during his longstanding post-service employment with the railroad.  Consequently, the probative value of the March 2011 VA opinion is diminished. 

It is acknowledged that the Veteran was exposed to acoustic trauma during service, as evidenced by his receipt of the CAR.  The Veteran has credibly reported bilateral hearing loss since his period of combat military service.  Thus, giving considerable weight to evidence of some right ear hearing loss as indicated by a pure tone threshold of 25 at 4000 Hertz during a January 1971 service separation audiogram and continuity of bilateral hearing loss symptomatology since service, and his credible testimony of having worn hearing protection during his post-service employment with the railroad, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a bilateral hearing loss disability. 38 C.F.R. § 3.303(b); Walker, supra.

(ii) Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that he currently has tinnitus as a result of having been exposed to acoustic trauma while serving as an infantryman during service in the RVN.  The Board acknowledges that during a March 2011 VA audio examination the Veteran related that he could not recall the onset of his tinnitus, but reported that it had been present for many years.  During the March 2011 examination, the VA audiologist opined, in part, that it was as least as likely as not that the Veteran's bilateral tinnitus was secondary to the now service-connected bilateral hearing loss.  (See March 2011 VA Audio examination report at pg. 3).  As noted above, secondary service connection is established when a disability is due to or the result of service-connected disability.  38 C.F.R. § 3.310.  Accordingly, the claim for tinnitus is granted as secondary to the now service-connected bilateral hearing loss.


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus as secondary to the service-connected bilateral hearing loss disability is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


